This is a second appeal in this matter. [See 240 App. Div. 741.] The evidence introduced at the hearings held after the claim was remitted by the Appellate Division amply sustains the findings of the Industrial Board that the claimant is not the widow of the deceased employee. Decision and award unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ. pi In the Matter of the Estate of Elizabeth Stewart Hessler, Deceased; In the Matter of the Estate of Mart L. Lillie, Deceased.— This is an appeal from a decree of the surrogate of Madison- county based upon an agreed set of facts that involves the construction of the will of Elizabeth Stewart Hessler and the rights of the estate of Mary L. Lillie therein. The provisions contained in the Hessler will for maintenance and support is not an absolute power of disposition. It is only for a specific purpose and the fee vests in the designated remainderman subject to the limited powers of disposition for the support and maintenance of the life tenant. The power of Mary L. Lillie to dispose of the Hessler estate had to be exercised in her life time to be effective. She could make no testamentary disposition of the Hessler estate. Decree unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Present — 'Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.